DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2020 and 8/24/2021 was filed.   The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 14, 17 and  19 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by HARRISON ET AL US Patent 4,636,757 (of record) .
HARRISON ET AL discloses a  frequency halver  comprising:  a third line 13 (i.e. a first microstrip transmission line) ;a output microstrip line 25 (i.e. a second microstrip transmission line); output slotline 22 (i.e. a slotline formation) ,wherein the output slotline extends between the third line and the output microstrip line to so that the output slotline is configured to electromagnetically couple the third line to the output 
 With regards to claim 6, a portion of the third line intersects a portion of the output slotline from a plan view perspective, and wherein a portion of the output microstrip line intersects a portion of the output slotline from a plan view perspective.
 With regards to claim 7, the first third line includes an open stub, and the third line intersects the portion of the output slotline near the open stub of the third line; and the output microstrip line includes an open stub, and the output microstrip line intersects the portion of the output slotline near the open stub of the output microstrip line.
 	With regards to claim 8, the intersecting portions of the third line and the output  slotline  are separated by a dielectric substrate (abstract), and wherein the  intersecting portions of the output microstrip line and the  output slotline  are separated by a dielectric substrate.
With regards to claim 9, the output slotline formation is formed as a gap in a lower ground layer 16.    A printed circuit board (PCB) is defined a laminated sandwich structure of conductive and insulating layers.  Therefore, the structure illustrated in figure5 is a considered a PCB.  
With regards to claim 14, the third line and the output microstrip line are coplanar.

  	HARRISON ET AL discloses a  frequency halver   receiving an RF signal at a third line 13 (i.e. a first microstrip transmission line) and output microstrip line  wherein an output slotline 22 (i.e. a slotline formation) extends between the third line and the output microstrip line to so that the output slotline is configured to electromagnetically couple the third line to the output microstrip line and   varactors 14 14' ( i.e. at least one controllable capacitance circuit)connected to an open end of the third line to provide impedance compensation , wherein a magnitude of capacitance of the at least one controllable capacitance circuit is controllable. (The varactor can be biased to  a DC voltage Vb ) . (Per claim 19)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, 9 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 ,2 , 4, and 5 of copending Application No. 17/408, 655 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
16/838,671
17/408, 655
1. A circuit comprising: a first microstrip transmission line; 
a second microstrip transmission line;  




  first controllable capacitance circuit electrically connected to the first microstrip transmission line and including a first control interface, wherein a magnitude of capacitance of the first controllable capacitance circuit is controllable in response to a first capacitance control signal received at the first control interface; and a second controllable capacitance circuit electrically connected to the second microstrip transmission line and including a second control interface, wherein a magnitude of capacitance of the second controllable capacitance circuit is controllable in response to a second capacitance control signal received at the second control interface.

2. The circuit of claim 1, wherein the at least one controllable capacitance circuit comprises: a first controllable capacitance circuit electrically connected to the first microstrip  transmission line and including a first control interface, wherein a magnitude of a capacitance value of the first controllable capacitance circuit is controllable in response to a first capacitance control signal received at the first control interface; and a second controllable capacitance circuit electrically connected to the second microstrip transmission line and including a second control interface, wherein a magnitude of a capacitance  value of the second controllable capacitance circuit is controllable in response to a second capacitance control signal received at the second control interface.
8. The circuit of claim 6, wherein the intersecting portions of the first microstrip transmission line and the slotline formation are separated by a dielectric layer, and wherein the 
intersecting portions of the second microstrip transmission line and the slotline formation are separated by a dielectric layer.
4, The circuit of claim 1, wherein the intersecting portions of the first microstrip  transmission line and the slotline formation are separated by a dielectric layer, and wherein the intersecting portions of the second microstrip transmission line and the slotline formation are separated by the dielectric layer.

5. The circuit of claim 1, wherein the slotline formation is formed as a gap in a conductive layer of the printed circuit board.

12. An RF front-end comprising the circuit of claim 1.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 3-5, 10-13, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






September 30, 2021
/K.E.G/Examiner, Art Unit 2843   

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843